Opinion by
Judge Pryor:
W. R. Maupin in his lifetime obtained a loan of money from the Mercantile Trust Co. and executed a mortgage for its payment. There were three bonds for $1,000 each and one for $500. The bonds earned seven per cent, interest from date and were due May 1, 1881, with a provision annexed that in default of the payment of the interest semi-annually the interest on the coupons was to be ten per cent. The decedent paid to Roe & Lyon $117.50 for obtaining the loan and $24 insurance on the property, and the paper was then discounted as the appellants allege, which after deducting the amounts paid for obtaining the loan and the insurance left the decedent with the sum of $2,956.59 in his pocket and the appellants with his notes dated at the time of the loan for $3,500 bearing seven per cent, interest from date. The appellants received from the appellee’s intestate his notes, deducting the insurance, for $519.50 more than the amount of money raised. This was a palpable evasion of the usury laws of the state, and the décedent having paid the interest up to his death the proper judgment for the court below to render was to give to the appellants interest at six per cent, on the amount of money received by the appellee’s intestate. The court will not stop to inquire whether Roe & Lyon were the agents of the one party or the other, as the statement of the case is conclusive as to the object in view by the parties making the loan. The appellee is not complaining and the judgment is therefore affirmed.